DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is with respect to papers filed 3/5/2021.
Claim 1 has been amended.
Claim 3 has been canceled.
Applicant's election with traverse of group 1, claims 1 (in part) and 3 in the reply filed on 9/17/2020 is acknowledged.  The traversal is on the ground(s) the international search authority did not find lack of unity of invention in the international phase.  This argument has been thoroughly reviewed but is not considered persuasive as the Patent office is not bound by the findings of the international search report.  Further the response asserts the claims have been amended to require flow cytometry.   This is not found persuasive because the art of Giloh (NATO ASI (1993) volume H67, pages 65-101), Haron (Labome (2013) pages 1-8), Tissera (Protocol Exchange (https://www.nature.com/protocolexchange/protocols/1994) (2010) doi:10.1038/protex.2010.211. Originally published online 23 December 2010.  and Dolcet (Virchows Arch (2005) volume 446, pages 475-482) renders the independent claim obvious.  Thus the claims lacks a special technical feature over the prior art and unity of invention.
Newly submitted claim 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 lacks a special Protocol Exchange (https://www.nature.com/protocolexchange/protocols/1994) (2010) doi:10.1038/protex.2010.211. Originally published online 23 December 2010.  and Dolcet (Virchows Arch (2005) volume 446, pages 475-482) and unity of invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 2, 4-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/17/2020.
The response of 3/5/2021 continues traversing the lack of unity by asserting, “ the instant disclosure is not about reagent or method optimization; inventing the use of a flow cytometer to detect the presence of intercellular antigens; inventing new detergents; or suggesting that no one has ever punctured the plasma membrane without lysing the nucleus or used detergents to "sledgehammer" the whole cell with cytoplasmic vs. nuclear or whole-cell protein extractions. Instead, the instant disclosure is specifically about quantifying the protein concentrations in two or more cell fractions, which enables the subcellular distribution to be calculated without relying on qualitative assessments or visual/spatial analyses, such as those described in the cited references. With the claimed method, the distribution can be calculated due to biochemical 
The response continues, “At best, Giloh, Haron, and Tissera provide qualitative methods for simply detecting, not quantifying, intracellular antigens. Giloh and Tissera, for example, provide a fair amount of detail around the use of different permeabilization detergents. Admittedly, Giloh mentions flow cytometry, but does not suggest or otherwise contemplate the claimed measuring and comparing steps. The same is true for Tissera, even if Tissera admittedly mentions digitonin to preferentially permeabilize the plasma membrane. Haron dwells on reagents and instrumentation, including flow cytometers. But Haron, like Giloh and Tissera, does not suggest or otherwise contemplate the claimed measuring and comparing steps, the latter of which is used to quantify and determine the distribution of the analyte. And Dolcet adds nothing to the other cited references, except for the narrow teaching for which the Patent Office cites the reference.”  These arguments have been thoroughly reviewed but is not considered persuasive as it would be obvious to the skilled artisan after performing the selective .

Priority
The instant application was filed 09/12/2018 is a national stage entry of PCT/US2017/022802 having an international filing date: 03/16/2017 and claims priority from provisional application 62310595, filed 03/18/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/20 and 11/7/2018 is being considered by the examiner.  The foreign patent documents marked through in the 9/17/2018 is either not in English or does not provide the whole application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Independent claim is drawn to a method of determining the distribution of  an analyte within a sample of cells, the method comprising: treating a first aliquot of the cells with a first permeabilizing reagent that permeabilizes the cytoplasmic membrane but does not permeabilize the nuclear membrane; treating a second aliquot of the cells with a second permeabilizing reagent that permeabilizes both the cytoplasmic membrane and the nuclear membrane; washing the first and the second aliquots staining the first aliquot and the second aliquot with a labeled reagent capable of specifically binding to the analyte; measuring, using a flow cytometer, a first signal from the labeled reagent in a plurality of cells of the first aliquot and a second signal from the labeled reagent in a plurality of cells of the second aliquot; and comparing the first signal to the second signal to determine the distribution of the analyte.  Thus the claims encompasses any cell from any source or any species and encompass any first permeabilizing agent under any conditions that allows for any permeabilization of the cytoplasmic membrane and a second permeabilizing agent under any condition for any level of permeabilization a cytoplasmic membrane and nuclear membrane for any labeled reagent to detect any analyte by any labeled reagent capable of binding to the any analyte.  
Thus the claims are functionally claiming a first permeablizing agent and a second permeabilizing agent with the functional characteristics set forth in the claims to allow detection by flow cytometry capable of binding to the any analyte.
In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

Review of the specification in examples 1-9 provide teachings with respect to specific conditions and specific first and second permeabilizing agents for MCF-7 (breast cancer cell line) and blood cells for the detection of proteins by antibodies.  The specification in example 1 teaches, “In whole blood, there is a working range for Digitonin between roughly 0.015% and 0.125%, where the plasma membrane is lysed, but the nucleus is not. For PBMCs, this range is roughly between 0.001% and 0.0125%. TX-100 does not provide this working range, and begins lysing the nucleus almost immediately after a sufficient concentration is reached for plasma membrane permeabilization. Complete lysis of the cells is achieved at a concentration of either 0.25% Digitonin or 0.125% TX-100 with whole blood, and either 0.025% Digitonin or 0.025% TX-100 with PBMCs.”
The specification provides alternative approaches for blood cells (0071-0085).  

Giloh (NATO ASI (1993) volume H67, pages 65-101) teaches, “Unfortunately therefore, when an antibody to a previously not analyzed intracellular antigen is raised, it is still impossible to prescribe an exact cell permeabilization procedure by which the binding of the antibody to its specific antigen can be predicted to succeed. Thus a search for an appropriate procedure for cell permeabilization must be conducted, based on trial and error.” (page 80, 3rd paragraph)
Thus while the claims encompass an enormous genus of cells, first and second permeablizing agents, washes, and labeled reagent capable of binding the analyte.  The teachings of the specification are limited to blood cells and MCF 7 cells with a limited number of permeablizing agents to detect proteins by antibodies.
The specification does not describe a representative number of species of cells, first permeablizing agent, second permeabilizing agent, washes, and labeled reagent capable of binding the analyte.  Further the specification does not provide sufficient structure for the artisan to envision a structure function relationship.  
	Thus the claims lack adequate written description.
Response to Arguments
	The response traverses the rejection asserting the art cited demonstrates the claims have adequate written description.  This argument has been thoroughly 
The response further asserts the teachings with respect to T-cells, monocytes and MCF-7 demonstrate a representative number of species of cells.  This argument has been thoroughly reviewed but is not considered persuasive as there are at least 200 different types of cells in the human body.  May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).  Thus of the millions of species and tissues encompassed by each 4 is not a representative number.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giloh (NATO ASI (1993) volume H67, pages 65-101), Haron (Labome (2013) pages 1-8), Tissera (Protocol Exchange (https://www.nature.com/protocolexchange/protocols/1994) (2010) doi:10.1038/protex.2010.211. Originally published online 23 December 2010.  and Dolcet (Virchows Arch (2005) volume 446, pages 475-482).
Giloh provides a review of analysis of intracellular antigens to flow cytometry and specifically methods of for cell permeabilization to antibodies.  On pages 71-74 Giloh describes detergents used for permeablizing membranes in table 1 (pages 87-93) Giloh provides a list for numerous methods of fixing and permeablizing cells for different antigens in cytoplasm, nucleus, or nucleus and cytoplasm.  Thus Giloh demonstrates that reagents for permeabilizing plasma membrane or plasma membrane and nuclear membrane were known.  
Haron provides a review of flow cytometry and cell sorting.  Haron teaches starting on page 4 permeabilization buffers and fixatives.  Haron teaches the use of detergents for cytoplasmic proteins or methanol or ethanol for nuclear proteins (page 4).Haron in figure 3 demonstrates the use of different permablilization agents. Thus Haron demonstrates that reagents for permeabilizing plasma membrane or plasma membrane and nuclear membrane were known.  

Tissera teaches, “Our protocol provides a guide to optimize the concentration of digitonin to permeabilize the plasma membrane, but not the NE, of mammalian culture cells.” (abstract)  Tissera teaches, “The concentration of digitonin as well as the 
While Giloh and Haron teach methods of fixing cells and permeablizing the cytoplasmic or cytoplasmic and nuclear membranes in flow cytometry were known, they do not specifically teach the use of a single binding reagent for an analyte in samples permeabilized by the two reagents and comparing the results.
However, Dolcet teaches that NF-Kb is primarily cytoplasmic due to interaction with inhibitors but translocates the nucleus upon activation. (page 475, 2nd column, top).  
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of one or ordinary skill in the art prior to the effective filing date of the invention to obtain a sample of cells treated with a compound , divide the sample into two aliquots, treat one aliquot to permeabilize the plasma membrane and the other sample to permeabilize both the plasma and nuclear membrane, treat the two aliquots with a labeled  NF-KB antibody and perform flow cytometry to quantitate and  compare the results of the two aliquots to determine distribution of NF-kB.  The artisan would be motivated to determine if the compound caused NF-KB to be detected in the nucleus, thus suggesting activation.  The artisan would have a reasonable expectation of success as the artisan is merely assaying a known protein by known methods and comparing the results.
Response to Arguments

The response continues, “At best, Giloh, Haron, and Tissera provide qualitative methods for simply detecting, not quantifying, intracellular antigens. Giloh and Tissera, for example, provide a fair amount of detail around the use of different permeabilization detergents. Admittedly, Giloh mentions flow cytometry, but does not suggest or 
The response continues by asserting the Office has not appreciated the inventive thrust of the invention.  This argument has been thoroughly reviewed but is not considered persuasive as this is inconsistent with the argument to the written description rejection in which applicant asserted the prior art of record provided written description for the breadth of the claim.
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Steven Pohnert/Primary Examiner, Art Unit 1634